Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. TINGTING LIU on JULY 29, 2021
The application has been amended as follows: 
In the claims:
1)	Claim 1 has been deleted and replaced by:
“A heat insulation sheet for use in an interior material for a wall, a ceiling, a curtain, and a blind, the heat insulation sheet comprising:
a base material made of paper or fabric and having flexibility;
a carbon sheet made by rolling expanded graphite and having a thickness from twenty-five micrometers to one hundred micrometers;
a fixing layer being arranged between the base material and the carbon sheet, the fixing layer being made of an acrylic solvent-based hot-melt pressure-sensitive adhesive or a silicon-based hot-melt pressure-sensitive adhesive, and
a surface material with ventilation property attached to an outer face of the carbon sheet,

wherein a vapor-deposition layer made of metal is formed opposite to a fixing layer side of the carbon sheet.”
2)	In claims 6, 12-13 and 16, last line before “surface material”, “a” has been deleted and replaced by “the”. 
3)	Claims 4-5, 8-11, 14-15 and 17-20 have been cancelled. 

End of the Amendment 














Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Statement for Reasons for Allowance
The present claims are directed towards A heat insulation sheet for use in an interior material for a wall, a ceiling, a curtain, and a blind, the heat insulation sheet comprising: a base material made of paper or fabric and having flexibility; a carbon sheet made by rolling expanded graphite and having a thickness from twenty-five micrometers to one hundred micrometers; a fixing layer being arranged between the base material and the carbon sheet, the fixing layer being made of an acrylic solvent-based hot-melt pressure-sensitive adhesive or a silicon-based hot-melt pressure-sensitive adhesive, and a surface material with ventilation property attached to an outer face of the carbon sheet, wherein the surface material is a paper sheet, a fabric sheet, a textile fabric sheet, a vinyl chloride sheet, or a natural leather, wherein a vapor-deposition layer made of metal is formed opposite to a fixing layer side of the carbon sheet.
Claims 1-3, 6-7, 12-13 and 16 are allowed
The present claims are allowable over the “closest prior art” Fujiwara et al. (US 2016/0279900) in view of Nagashima et al. (US 2017/0141009) and Kato et al. (JP 2014-017173). 
Fujiwara discloses electromagnetic wave-absorbing and heat-dissipating sheet having high thermal conductivity and a complex function of absorbing Electromagnetic waves, and to provide electronic equipment (abstract). Fujiwara discloses in figure 2 a heat dissipating sheet comprising a noise suppression sheet 7 (base material of the present invention), pressure-sensitive adhesive layer 8 (fixing layer of the present invention), graphite layer 11 (carbon sheet of the present invention), a metal foil 13 (layer made of metal of the present invention). The thickness of the graphite layer is in the range of 20-300 microns (para 0117). The material used in the noise suppressing sheet is soft magnetic material such as IRJ09 (para 0146) which possesses flexible characteristics. 
However, Fujiwara fails to disclose that the graphite sheet is made by rolling expanded graphite and noise suppression sheet 7 base material being made of paper or fabric and a surface material with ventilation property attached to an outer face of the carbon sheet, wherein the surface material is a paper sheet, a fabric sheet, a textile fabric sheet, a vinyl chloride sheet, or a natural leather. 
Whereas, Nagashima discloses a heat diffusion sheet comprising a composite adhesive film formed on a surface of graphite sheet (abstract). The expanded graphite was press-molded to obtain a graphite sheet 10 formed of an expanded graphite-rolled sheet (para 0064).
Whereas, Kato discloses the noise suppression cable has a sheath covering an outer periphery of a conductor core.  A noise suppression sheet (11) is provided on the outer periphery portion of the sheath.  The noise suppression sheet contains fabric 
(12) or microporous film as base material (English abstract).
Based on the Applicants arguments filed on 07/21/2021, as shown in FIG. 2 of Fujiwara, reproduced below, a layer of metal foil 13 is disposed to an outer face of the graphite layer 11. Metal foil does not have ventilation property. Therefore, Fujiwara fails to disclose “a surface material with ventilation property attached to an outer face of the carbon sheet and where the surface material is paper, cloth or fabric”
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group III claim 6 and Group IV claims 12-13 and 16, directed to the product of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Group III claim 6 and Group IV claims 12-13 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Group III claim 6 and Group IV claims 12-13 and 16 as set forth in the Office action mailed on 08/31/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In light of the above, it is clear that the rejections of record are untenable and this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/RONAK C PATEL/Primary Examiner, Art Unit 1788